DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims require a valve bridge for exhaust valves that are able to perform compression-release engine braking.  The valve bridge has a socket module that is used to hydraulically control actuation of the valves in conjunction with the operation of a reset valve.  The valve bridge has rotation preventers that work to hold the socket in place so as to not allow the socket to rotate.  Most references when discussing rotation prevention in this area are concerned with movement of the valve bridge (see U.S. Pub. No. 2020/0018243 and U.S. Pat. No. 10,883,392).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747